Citation Nr: 1760755	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent from August 20, 2010 to April 02, 2015; and in excess of 70 percent thereafter for an acquired psychiatric disorder, to include major depressive disorder. 

3. Entitlement to a total disability rating based on individual unemployability due to a service-connected disorder (TDIU).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from February 1972 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Portland, Oregon Regional Office (RO). 

In August 2014, the Veteran was afforded a hearing before a Decision Review Officer at the RO. An informal conference report is in the record. 

In June 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. A hearing transcript is in the record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, for the entirety of the rating period, the Veteran's major depressive disorder caused occupational and social impairment with deficiencies in most areas, including work, family relations and judgment. 

2. Effective April 2, 2015, the Veteran's service-connected disorder made him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1. The criteria to establish entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disorder, to include major depressive disorder, for the entire rating period have been approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2017). 

3. The criteria to establish TDIU due to the service-connected major depressive disorder were met effective April 2, 2015. 38 U.S.C. § 1155 (2012). 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a September 2010 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The September 2010 notice was issued to the Veteran prior to the February 2014 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§  5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.   







II. Analyses

A. Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1; see Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more clearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Veteran is seeking an initial evaluation increase for his service-connected major depressive disorder (MDD), which is currently rated at 50 percent disabling, effective August 20, 2010 and 70 percent disabling, effective April 02, 2015, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9434 (2017).    

MDD is evaluated under the General Rating Formula for Mental Disorders. A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. Part 4, Diagnostic Code 9434.  

A 70 percent evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The U.S. Court of Appeals for the Federal Circuit has noted the "symptom-driven nature" of the General Rating Formula and that "a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013). The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 443. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). However, if the evidence shows that a Veteran has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.  

In July 2012, the Veteran underwent a VA mental disorders examination. He  reported experiencing difficulties with temper, memory and feeling nervous. He denied experiencing insomnia and stated that he slept eight or more hours per day. The Veteran reported all three of his marriages ended due to his temper, alcohol and marijuana use. However, the Veteran was then in a relationship of seven years and enjoyed household projects and gardening. The Veteran stated that when he is not working, he spent most of his time at a specific bar where he drank and socialized. The Veteran stated that although he worked 65 to 70 hours per week as a car salesman, but had poor productivity. He stated that he often walked out of the job due to his temper. 

The examiner indicated that the Veteran's depression was his primary source of impairment, and that his financial problems and lack of success were his primary concerns. The examiner noted the Veteran had a depressed mood, anxiety, and chronic sleep impairment. The Veteran also had mild memory loss such as forgetting names, directions, or recent events; and impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. The examiner summarized the Veteran's combined impairment as occupational and social impairment with reduced reliability and productivity.  

In September 2014, the Veteran underwent another VA examination. The Veteran reported his mood as dysphoric, depressed, volatile and paranoid. He also reported experiencing an irregular sleep schedule. The Veteran did not report suicidal ideations or hostile threats towards others. The Veteran reported that his relationship of seven years had ended, and he was homeless and living in his truck. He reported that was a car salesman, but that he had physical and verbal altercations at work. The Veteran also stated that he drank six beers daily and used marijuana. 
The examiner noted the Veteran had a depressed mood, and mild memory loss including forgetting names, directions or recent events. The Veteran had impaired judgment, and disturbances of motivation and mood. The examiner summarized the Veteran's combined impairment as occupational and social impairment with reduced reliability and productivity. 

In April 2015, the Veteran was afforded a VA examination. The Veteran stated that he was "moody" and easily irritated. He stated that he could not be around people and had poor concentration. He stated that he had road rage, and that he took a bus to the examination. The Veteran reported that, for the past year, he had lived in his truck in the woods, but that he previously lived with his girlfriend at her residence for four to five years. The Veteran stated that the relationship ended because of his mood and irritability, as well as his termination from his recent job and alcohol and marijuana use. The Veteran denied any contact with family. The Veteran indicated that he gave up fishing and was unable to name any pleasurable activities. 

The Veteran reiterated his dislike of other people and stated that he spent time alone. The Veteran stated that he purchased canned goods once per month, and heated river water for a towel bath once per week. The Veteran indicated that although he did not frequent bars, he drank six to twelve beers daily. The Veteran stated that he was fired from his position as a car salesman two weeks previously for absenteeism, tardiness and arriving to work inebriated. The examiner noted the Veteran's history of irritability with customers and his supervisors.

The examiner observed the Veteran in worn casual clothes and stated his mood as dysthymic but that the Veteran had no suicidal plan. However, the examiner noted that the Veteran's suicidal ideation consisted of thoughts involving the doubting the existence of God. The examiner indicated that the Veteran was able to follow through with the examination without difficulty, and described the Veteran's speech as fluent with intact syntax and grammar. The examiner noted the Veteran had a depressed mood, anxiety, suspiciousness, and chronic sleep impairment. He also noted the Veteran had mild memory loss, such as forgetting names, directions or recent events. The examiner reported the Veteran had a flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, and suicidal ideation. The examiner summarized the Veteran's combined impairment as occupational and social impairment with reduced reliability and productivity. 

The Board will grant a 70 percent rating for the entirety of the rating period on the benefit-of-the-doubt doctrine. Although the record shows a fluctuation in the Veteran's ability to establish and maintain relationships, he has generally been unable to sustain employment, apparently due to his anxiety and temper outbursts. Similarly, the record indicates that the Veteran's social involvement is limited to drinking alcoholic beverages with others in a bar, which can hardly be termed "effective relationships" as that term is noted in the criteria for a 70 percent rating. 

The evidence after April 02, 2015 does not demonstrate that the severity of the Veteran's MDD was manifested by symptoms that warrant a 100 percent rating. During the April 2015 VA examination, the examiner observed the Veteran in worn casual clothes. The examiner also indicated that the Veteran followed through the examination without difficulty and that his speech was fluent with intact syntax and grammar. While the Veteran clearly has living arrangement difficulties, he nonetheless does not appear to be incapable of communication nor self care such that would warrant a 100 percent rating. 

B. TDIU

In the February 2015 VA Form 9, the Veteran raised the issue of entitlement to TDIU due to the disorder on appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

VA regulations allow for the assignment of TDIU when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The central inquiry is "whether a Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Consideration may be given to the Veteran's education, special training, and previous experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran's MDD is rated at 70 percent. Therefore, he meets the schedular criteria for TDIU.

The Veteran was apparently employed on a varying basis prior to April 02, 2015. Therefore, he was ineligible for a TDIU during that period. After April 02, 2015, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disorder. At that time, he was service-connected with a compensable rating for MDD. The April 2015 VA examiner stated that the Veteran was unable to work in positions where interaction is necessary with coworkers and members of the public, and it is not possible to differentiate what symptoms are attributable to the Veteran's service and non-service connected disorders. Although the April 2015 VA examiner stated the Veteran appears capable to work in positions where little cooperation is necessary with other people, it seems likely that the Veteran's recurrent absenteeism and tardiness will affect his ability to maintain a job despite having little interaction with others. Resolving all reasonable doubt in favor of the Veteran, he was unable to secure or follow a substantially gainful occupation due to his service-connected disorder for the period after April 02, 2015, and TDIU is warranted.    




ORDER

An initial evaluation of 70 percent for an acquired psychiatric disorder, to include major depressive disorder is granted. 

Effective April 2, 2015, TDIU is granted.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


